 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis rigid application of the premature-extension doctrine in acase completely barren of any indication of disaffection towards theestablished union serves to discourage normal employer-employee col-lective bargaining during the term of an existing contract. It evis-cerates a labor organization's bargaining power by removing its abil-ity to offer extended contract protection in return for concessions fromthe Employer. It disrupts stable industrial relations by fasteningupon them a device like a valve, by which the negotiating process isturned on and off at such intervals and in such a manner as to com-pel an incumbent labor organization periodically to strive to get allthat it can while the getting is good, at the same time reminding allrivals that this is the appropriate time to commence any contemplatedraiding activities.In the case ofSe f toga Fibre Can Coi pany,lthisBoard recentlyrecognized the fact that the premature-extension doctrine is essen-tially a discretionary principle, and that a contract executed in goodfaith before a rival claim was made or petition filed does not neces-sarily lose its contract-bar validity merely because at the time it wasmade an earlier agreement was still in existence. I believe that thefacts in the case before us come within this principle.To find that aquestion concerning representation exists in this case ignores the real-ities and the rationale of the Board's contract-bar and premature-ex-tension doctrines, and the direction of an election in the face of theparties' contract made in good faith goes against the purpose of theAct to encourage collective bargaining and foster industrial stability.8 Footnote 2,supraSOUTHERN FRUIT DISTRIBUTORS,INC.andAMERICANFEDERATION OFLABOR.Case No. 10-CA-1666. July 26, 1954Decisionand OrderOn March 18, 1954, Trial Examiner Robert L. Piper issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other alleged unfairlabor practices, and recommended that the complaint be dismissedwith respect to such allegations.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.'1 The Respondent's request for oral argument is hereby denied, as the record and theRespondent's exceptions and brief adequately present the issues and the positions of theparties.109 NLRB No. 72. SOUTHERN FRUIT DISTRIBUTORS, INC.377The Board has reviewed the rulings made by the Trial Examinerat the-hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.2OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Southern Fruit Distribu-tors, Inc., Orlando, Florida, its officers, agents, successorsy and assigns,shall :1.Cease and desist from :(a)Discouraging membership in the American Federation ofLabor or any other organization of its employees by discriminatorilydischarging or refusing to reinstate any of its employees or in anyother manner discriminating in regard to their hire and tenure ofemployment, or any term or condition of employment.(b)Threatening to discharge its employees if they engage in unionor concerted activities, or in any other manner interfering with, re-straining, or coercing its employees in the exercise of their right toself-organization, to form labor organizations, to join or assist theAmerican Federation of Labor or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from anyand all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8 (a) (3)of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Claudia Grantham and to each of the 76 employeesnamed in Appendix A attached to the Intermediate Report, immedi-ate and full reinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rights and priv-ileges, and make each of them whole in the manner set forth in thesection of the Intermediate Report entitled, "The Remedy."2 As we agreewith the TrialExaminer's findingsthat the twospontaneous workstoppages,referred to in the Intermediate Reportas the Hublerand Grantham incidents,were protected,concertedactivity,we deem it unnecessary to pass upon the Trial Ex-aminer's furtherfinding that, "even assuming,as is not the case,that suchwork stoppageswere illegal or sit-down strikes,Respondent had waived and condoned any participation bythe employees in those stoppages by settling the disputes by mutual agreement between theemployees and the Respondent." 378DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Upon request make available to the Board or its agents, forexamination and copying, all payroll records, social-security paymentrecords, timecards, personnel records and reports, and all other rec-ords necessary to analyze the amount of back pay due.(c)Post at its plant in Orlando, Florida, copies of the notice at-tached to the Intermediate Report and marked "Appendix B." 3Copies of the notice, to be furnished by the Regional Director for theTenth Region, shall, after being signed by Respondent's representa-tive, be posted by Respondent upon receipt thereof and maintainedby it for a period of sixty (60) consecutive days thereafter in con-spicuous places including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by Respondentto insure that the notice is not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for the Tenth Region. in writing,within ten (10) days from the date of this Order, what steps it hastaken to comply herewith.IT Is FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent violated the Act by discriminatorily terminating theemployee status of Frances Zimmerman and by refusing to reinstateDoris Adams, Irma Cantrell, Marvin W. Lewis, Eugene Stringer,LillianWeyand, Lila Fomby, and Annie Seigler, be, and it hereby isdismissed.3This notice shall be amended by substituting for the words "The Recommendations of aTrial Examiner," in the caption thereof, the words "A Decision and Order " In the eventthat this Order is enforced by a decree of a United States Court of Appeals, there shall besubstituted for the words "Pursuant to a Decision and Order" the words "Pursuant to aDecree of the United States Court of Appeals, Enforcing an Order."IntermediateReport andRecommended OrderSTATEMENTOF THE CASECharges having been duly filed and served, a complaint and notice of hearingthereon having been issued and served by the General Counsel of the NationalLabor Relations Board, and an answer having been duly filed by Southern FruitDistributors, 'Inc. (hereinafter called Respondent), a hearing involvingallegationsof unfair labor practices in violation of Section 8 (a) (1) and (3) of the NationalLabor Relations Act, 61 Stat. 136, was held in Orlando, Florida, from July 27 toJuly 30, 1953, inclusive, before the Trial Examiner. In substance, the complaintalleges and the answer denies that: (1) On or about February 4, 1953, certain namedemployees of Respondent engaged in a strike, (2) on or about February 5, 1953,said employees abandoned the strike and unconditionally applied for reinstatement;(3)Respondent failed and refused to reinstate such employees because they hadengaged in the strike; (4) on or about February 10, 1953, Respondent dischargedClaudia Grantham and thereafter failed and refused to reinstate her because of herunion and concerted activities; (5) on or about February 10, 1953, Respondentterminated the employee status of Frances Zimmerman because of her husband'smembership in and activities on behalf of American Federation of Labor (herein-after called the Union), in order to discourage membership in and activities on behalfof the Union; and (6) by such acts of discrimination and by threatening to dischargeits employees if they engaged in activity on behalf of the Union or concerted ac-tivities, 'Respondent interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed by the Act.At the hearing all parties were represented, were afforded full opportunity to beheard, to examine and cross-examine witnesses, to introduce evidence pertinent to the SOUTHERN FRUIT DISTRIBUTORS,INC.379issues, to argue orally upon the record,and to file briefs and proposed 'findings offact and conclusions of law.Counsel for the General Counsel and Respondentargued orally, and a brief from Respondent has been received and considered.Atthe conclusion of the General Counsel's case-in-chief, his unopposed motion to strikethe name of Maude Braziel from the complaint as one of the alleged discriminateeswas granted.Upon the entire record in the case and from my observation of the witnesses,Imake the following-FINDINGS OF FACTI.1HE BUSINESS OF RESPONDENTRespondent is a Florida corporation with its principal office and place of businessatOrlando,Florida, where it is engaged in the business of processing,selling, anddistributing citrus fruits and citrus products.Respondent annually sells and ships,from its Orlando plant, finished products valued at more than $100,000 to customerslocated outside the State of Florida.Respondent admitted, and I find, that it isengaged in commerce within the meaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDAmerican Federation of Labor is a labor organization within themeaning ofSection 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Chronology of eventsAll of the events pertinent hereto occurred during the months of January andFebruary 1953.Respondent's Orlando plant is composed generally of a sectionizingdepartment, a peeling department, a warehouse, feedmill, canning plant, and a boiler-room.The peelers and sectionizers are compensated on a piece-work basis.Thefruit is peeled in the peeling department, and subsequently sectionized in the see-tionizing department.Prior to the strike and the alleged discrimination, all of thepeelers were men and all of the sectionizers were women. In addition to the actualsectionizing of fruit, there were additional functions performed in the sectionizingdepartment by other employees, some of whom were men.Most of the employeesinvolved in this case are either sectionizers or peelers, although there were 7 em-ployees from the feed mill and 10 from the warehouse who also participated in thestrike.Sometime before January 16, when the Board-conducted election was held,theUnion began its organizational campaign among Respondent'semployees.During this time, Respondent, through its officials, made it clear to the employeesthat Respondent was opposed to the Union.The record reveals that both beforeand after the election several threats were made by Respondent's supervisors tothe employees concerning their union activities.These incidents are not allegedas unfair labor practices in the complaint, and were offered by the General Counselonly as background evidence.The record reveals that prior to the election bothHutchinson,superintendent of the peeling and sectionizing departments,and Mrs.Tew, forelady of the sectionizing department, interrogated certain employees abouttheir union activities and made threats concerning them.The Union received amajority of the votes at the election.However, shortly after the election, Respondentfileda protestwith the Regional Director concerning the election, and accordinglythe Union was not certified by the BoarduntilApril 21, 1953.After the election,certain of Respondent's officials continued to engage in threats to various employeesconcerning their union activities.A number of the employees testified that imme-diately after the election their various supervisors became much more strict con-cerning thework and output than they had been theretofore, and were constantlycriticizing the employees about their work, although they were doing as well as theycould and had in no way changed their work performance after the election.Thereisevidence in the record that the fruit available to Respondent during this periodwas not of the best quality and was poorer than it had been in other years.Never-theless, Respondent was insisting that the employees turn out what is referred to inthe record as grade A, or the best quality, pack.On the first working day afterthe election,Hutchinson assembled the peelers and told them that they had nowgotten what they wanted, the Union, and that from then on, things were going tobe different; that they had had a gravy train and that in the future the fruit wouldhave to be peeled as clean as a pane of glass and they would be required to producea grade A pack.He also told them they had been getting away with "murder" andthat that would be changed from then on. This was substantially admitted by 380DECISIONSOF NATIONALLABOR RELATIONS BOARDHutchinson.He admitted calling the peelers together on the first working dayafter the election and making a speech to theminwhich he told them that theywould have to peel the fruit better thantheyhad been.He admitted telling themthatthe Companywas determined to pack gradeA fruitonly, thattheyhad electedthe Union and nowhad what theywanted, andthat everyonemust make the bestof it.He denied referring to a pane of glass, but said that he held up one piece offruit poorly peeled and another piece well peeled,and told thepeelers they wouldhave to peel all of the fruitwell.Austin Caruso,president of Respondent,admittedthat it was no secret that Respondent did notwant the Union,and that it had soadvised its supervisors and had informed themthat they had aright to discuss theUnion withthe employees,but that theywere not to make any threats to themconcerning it.BothCarusoand Hutchinson admittedthatRespondent had a lotof poor fruit that season and that it was abad year for the fruit.In spite of theseadmitted facts, Respondentshortly afterthe election changed itspackto a largersize can and insisted upon the production of a gradeA pack exclusively,becausethere was little or no market for a grade B pack in the large size cans.Caruso alsoadmittedthat after the election a lot of the employees complainedthatRespondentwas discriminating against them, and that the employeesknew thatRespondent wasopposed to the Unionand had campaigned against it.As previouslynoted, none ofthe foregoing facts were alleged as unfair labor practices and were offered only asbackground evidence.On or about January 21 or 22, anincident occurred at the plant concerning JuneHubler, one of the sectionizers.Priorto this incident,the employeeswho weremembers ofthe Unionhad appointed a committee to handle grievances with Re-spondent,including,among others,Bryant, Langston and JackTaylor,who wereamong the leaders ofthe Union.Mrs. Taylorand Miss King were also active lead-ers among the union employees in the sectionizing department.Around 10 a. m.Hubler came to Mrs.Lanier and King crying and said that she had been fired byHutchinson.Lanier andKing spoke to Hutchinson about it and he advised themthatHubler had not beenfired.Theytold Hubler to take it up with the commit-tee appointedby the Union.She proceeded to the peeling department.At that timethe peelers were out ona break orrest period.It is undisputed in the record thattheserest periodsoccurred periodically during the working day.An areaway oralley ranadjacent to the peeling department and separated it from the cafeteria, andthe peelers and many other employees congregated in this alley during break andlunchperiods.The peelerswere congregatedthere when Hublercame up to themwithher complaint.She advised them that she had been discharged and did notknow why, and they askedher if she wanted them to take it up with Respondent.She told them thatshe did.Several members of the committee including Bryantand Langston sought out Hutchinson and met himin the alley.Theydiscussed thedischargeand Hutchinson advised themthat hehad not discharged Hubler,but in-stead had reprimanded her for spending too much time in the restroom neglectingher work and had threatened to discharge her if she repeated the offense.While thediscussion between Hutchinson and the committee was going on, the break periodended at approximately10:15 a. m.Thepeelers did not return to work but re-mained in the alley until the matter was settled.While thereis some dispute as tothe facts leading up toHubler'sreprimand,it is apparent from the record that shewas not actually discharged,but had been reprimanded and was under the mistakenimpressionthat shehad beendischargedwhen she reported her grievance to thecommittee.The recordreveals that substantially all of the sectionizers continuedto work during this incident.Severalof them mayhave been present in the alley,possibly the committee members to whom Hubler first complained.While Hutch-inson testifiedthata group of 10 or 12 sectionizers came intothe alleyduring theincident,all of the witnesses for theGeneral Counseldenied this.In addition, Tew,Respondent's forelady of the sectionizers and a witness for Respondent,testifiedthat none of the sectionizers left their work during the Hubler incident except Kingand Lanier.It is undisputed in the recordthatthe discussion with Hutchinson con-tinued for approximately 15 minutesafter the break periodended.The matter wassettled to the satisfaction of everyone and Hubler and all of the other employees in-cluding the peelers returnedto work.All of the evidenceindicates that the dura-tion of the work stoppageby thepeelers during the discussion between the commit-tee and Hutchinsonwas approximately15 minutes.Hutchinson himself said it didnot last more than 20 minutes.Tew testified that the entire incident including thebreakperiod lasted about 30 minutes, which is the same as the testimony of the otherwitnesses.The recordreveals that the grievance was settled to the satisfaction ofeverybody,including Respondent. SOUTHERN FRUIT DISTRIBUTORS, INC.381Sometime after the Hubler incident, possibly later the same day or the followingday,Hutchinson appointed a committee among the employees to process anygrievances the employees might have with Respondent in the future, in order that alarge number of the employees would not cease work when such disputes arose.Hutchinson himself selected this committee and advised the employees that he wouldmeet with it whenever they had a grievance, and that its purpose was to prevent gath-erings of larger groups in connection with such grievances.By coincident, the com-mittee appointed by Hutchinson was substantially the same as the committee earlierselected by the Union, and the record reveals that the employees had no dissatisfac-tion with the membership of the committee selected by Hutchinson.Either the same day the committee was appointed by Hutchinson or within a fewdays thereafter, the Grantham incident occurred.Mrs. Grantham was employedas an inspector in the sectionizing department.Hutchinson complained to her aboutthe quality of her work, contending that she was not doing enough inspecting and notrejecting enough work.Thereafter about 9.30 a. m. Graham criticized one ofthe sectionizers for some bad fruit which Grantham found while inspecting.Anargument ensued between the two employees. Shortly thereafter the criticized em-ployee complained to Hutchinson that Grantham was threatening to have her fired ifGrantham found any more bad work.Hutchinson advised the criticized employeeto forget about the incident and continue working, but shortly thereafter took thematter up with Grantham and criticized her for making such a statement to an em-ployee.Grantham denied that she had made any such statement to the criticizedemployee.Grantham said that she had threatened to bring the bad work toHutchinson if she found any more, and had not threatened either to bring the em-ployee to Hutchinson or have her fired.Hutchinson replied that another employeeworking next to the criticized employee had heard the conversation and would corrob-orate the criticized employee.Grantham suggested that he call both employees andshe would confront them but Hutchinson said, "No, let's forget about it and returnto work." Instead of doing so, Grantham returned to the criticized employee andcomplained to her about what she had told Hutchinson.A serious argument be-tween the two ensued and Tew, the forelady, appeared on the scene.Grantham wasupset by the incident and retired to the restroom crying.Sometime thereafter she was advised by Tew that Hutchinson wanted to see herabout the matter.Hutchinson had sent for Grantham after he learned of the secondargument between the two employees.A conference among the concerned em-ployees and Tew, Hutchinson, and John Walsh, Respondent's vice president in chargeof production, took place.At this conference the criticized employee and the em-ployee who heard the conversation accused Grantham of making certain statements.Grantham denied having made them and insisted that her version of what she said tothe employee was correct. In effect, each accused the other of lying.Hutchinsontold Grantham that if any such thing happened again he would fire her.Granthamcomplained that if she was going to receive such treatment she might as well resignbecause any employee could always say such things about her.Hutchinson toldher that she could quit if she wanted to, but in any event that if it happened againshe would be fired.Grantham complained that she could not work under suchconditions.Hutchinson told her to make her own decision.Grantham then decided that she would take her grievance to the committee, inparticular Jack Taylor.Apparently this was some time between 11 and 11:30 a. m.Grantham came into the peeling room crying and told some of the peelers whowere members of the committee either that she had been mistreated or that shehad been fired. Some of them understood her to claim she had been fired, whileothers testified that she said that she could not stand the treatment she had beenreceiving.In any event, she informed them that she had a grievance against Re-spondent.At the time she made the complaint the peelers were working.Thiswas about 11:30 a. m. Shortly thereafter the peelers had their luncheon break,which normally lasted for one-half hour, but on occasions was longer.The recordreveals that the peelers sometimes went to lunch in two shifts, from 11:45 to 12:15and 12.15 to 12:45, and sometimes went to lunch all at the same time. The evi-dence in the record establishes that on this day all of the peelers were sent to lunchat the same timeDuring this luncheon break, apparently some of the sectionizersalso had their luncheon break.During it Bryant discussed the grievance withGrantham and asked her if she wished the committee to take it up with Hutchinson.She advised them that she did and accordingly Bryant got the committee togetherand went to discuss the grievance with Hutchinson.The discussion took place in the alley, which was crowded with all of the peelersand a sizeable number of the sectionizers.Apparently the discussion proceededfor some time with various groups talking back and forth and no progress being 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade.BothWalsh and Caruso entered into the discussion and were talking tovarious groups of employees about the Grantham matter.While this was going on,the luncheon period ended and the employees who were gathered in the alley did notreturn to work and apparently did not intend to do so until the Grantham grievancewas settled.Although Respondent at various points contended that this work stop-page lasted for several hours, the record reveals that the employees other than thecommittee returned to work after the luncheon break in from 15 minutes to 11/zhours at the most.This is established not only by the testimony of the employeescalled by the General Counsel,but also by the officials of Respondent who testifiedconcerning it.Observing that no progress was being made with such a large groupdiscussing the matter,Hutchinson suggested to Bryant and Taylor that the committeecome to his office and discuss the grievance with Respondent'sofficials,and thatShe other employees return to work.It is undisputed in the record that Bryant told all of the other employees to returnto work because Respondent'sofficialswere going to discuss the grievance with thecommittee,and that after having been so told by Bryant,allof the employeesreturned to work except the committee previously chosen by Hutchinson to processgrievances with Respondent.Bryant said that the employees returned to work andthat the conference with Respondent in Hutchinson'soffice began about 20 or 30minutes after the luncheon break ended.Langston,who was not a member of thecommittee chosen by Hutchinson,testified that the employees all returned to workabout 15 or 20 minutes after the end of the luncheon period, at the time Bryant toldthem to and when the committee was going up the stairs to Hutchinson'soffice.Langston testified that all of the peelers had a luncheon break at the same time on thatday because the fruit had piled up and Elliott, the foreman of the peeling depart-ment, had told them all to take their luncheon period at the same time.Granthamsaid that the meeting took place a short time after the end of the luncheon period.Caruso, Respondent's president,testified that he went home for lunch from noonto 1 p.m., that when he returned to the plant the group of peelers and sectionizerswere gathered in the alley discussing the incident,and that he talked to some ofthem at that time about itHe confirmed the fact that Bryant told the employeesto return to work when the committee went to meet with Respondent's officials, andthat the employees did so.He stated that the meeting in Hutchinson's office tookplace about 15 minutes after he came into the alley,which was about 1 p. mHutchinson said that the group of peelers and sectionizers were congregated inthe alley discussing the Grantham matter until nearly 1 p. mHe stated that theythought she had been fired and that he did not straighten them out on that pointbecause there were too many talking.He also confirmed the fact that after Respond-ent agreed to meet with the committee and discuss the grievance Bryant told theother employees to return to work and they did soHe said that this was about12:45 or 1 p. mWalsh also testified that all of the employees except the grievancecommittee returned to work when Respondent'sofficials went to the meeting withthe grievance committeeHe thought that the meeting with the committee beganabout noon,but this does not accord with the recollection of all of the other witnesses,including those called by Respondent.Tew, forelady of the sectionizing department,said that only a few of the sectionizers joined the discussion in the alley and that itlasted about 30 minutes,after which the meeting in the office took place.Austin, asectionizer,called by Respondent,said that the luncheon period of the sectionizersbegan about 11 30 that day. Elliott,foreman of the peelers,confirmed the factthat if there was plenty of fruit on the belt all of the peelers went to lunch at 11 -45,and that quite frequently after the election he had to shut down the belt because itwas overloaded with fruit.He did not confirm or deny that all of the peelers wentto lunch at the same time on this occasion. Taylor said that the employees returnedto work about 10 minutes after the luncheon period ended,after Respondent hadsuggested the office meeting with the grievance committee and Bryant and he hadadvised all of the employees to return to work because the committee would handlethe matter with Respondent.The meeting with Respondent was attended by Caruso, Walsh, Hutchinson, Tew,Grantham,the criticized employee,the employee who heard the discussion betweenher and Grantham,and the committee originally selected by Hutchinson,includingamong others Bryant and Taylor.At this meeting Grantham'sgrievance was dis-cussed, and it is clear from the testimony of Respondent'sofficials that she did notclaim to have been fired but contended that she could not work under the conditionsthat existed,and the big issue was whether or not she or the criticized employee hadlied about their conversation.During the meeting Caruso advised the committeethat in the future when the employees had a grievance the committee should takeitup with Respondent instead of all of the employees or a large number of themengaging in a work stoppage,and the committee agreed that this would be a good SOUTHERN FRUIT DISTRIBUTORS, INC.383procedure to follow.After considerable discussion pro and con on the merits oftheGrantham grievance, the matter was settled, and everybody returned to workincluding Grantham.The record reveals that the grievance was settled to the satis-faction of all concerned,including the employees'committee and Respondent.On February 3, Mr. and Mrs. Baer, who had been employed by Respondent as apeeler and sectionizer respectively and had left their employment about a weekbefore, returned to the plant and asked Hutchinson for jobs.Hutchinson rehiredBaer as a peeler, but turned down Mrs Baer because he did not need a sectionizer,Mrs. Baer remained on the premises of the plant that day.The next morning, Feb-ruary 4, Hutchinson observed that Mrs Baer was again at the plant and talking tosome of the other sectionizers.He took this matter up with Mr. Baer and askedhim to take Mrs. Baer home.An argument ensued between Hutchinson and Baerand the upshot of it was that Hutchinson fired Baer.This occurred shortly after7 a. inBaer thereafter complained to Bryant and Taylor that Hutchinson had firedhim without cause.As in the other instances, Bryant asked Baer if he wanted thecommittee to take up the grievance with Hutchinson, and Baer replied that he did.Bryant and Taylor assembled the members of the committee appointed by Hutchinsonand they went to his office to see him.He was not there.They were lookingfor him when they met Walsh in the alley adjacent to the peeling department.Walshasked them what the trouble was and they told him.Walsh replied that he was notfamiliar with the facts of the Baer discharge, and that they should take it up withHutchinson.Some discussion took place between the committee and Walsh.Whilethiswas going on, Hutchinson came along the alley and saw the committee andWalsh engaged in conversation.He walked tip to the men and told them either to=get back to work or to get out of the plant.Bryant testified that they told Hutchin-son that the committee wanted to talk to him about something and that he repliedthat he had no time for talk and they should either work or get out.Bryant thenasked him if that was the way things stood and Hutchinson said, "Yes."Bryant sawTaylor speak to Hutchinson but did not hear what was said between them.Taylorsaid that after Hutchinson made the above statement, Taylor spoke to him and re-minded him that according to his own instructions the committee was supposed tomeet with him on such mattersTaylor testified that Hutchinson replied that hewas not interested in any committee or union and that they should either get to workor get outWalsh testified that around 7.30 a. in. the small group of employees composingthe committee came to him and spoke to him about Baer's discharge.Walsh saidthat he advised the committee that he was not familiar with the facts and that theyshould take it up with Hutchinson.According to Walsh, after some discussion be-tween them he told the employees to return to work or leave the plant.He confirmed'that while they were talking Hutchinson came along and told all of the committee to,return to work, that there was fruit on the belt to be peeled.Hutchinson testifiedthat after he discharged Baer, pursuant to Respondent's practice of immediately givingdischarged employees their pay he got Baer's timecard and took it to the office to gethis check.The office did not open until 8 a. in.Hutchinson returned to the plantarea sometime after 8 a. m.-apparently about 8:20 a. in.While proceeding throughthe alley he saw the committee appointed by him talking to WalshAs he ap-proached, he heard them discussing something about the Union.Hutchinson saidthat he saw that the belt was loaded with fruit so he told the employees of that fact andthat they should return to work.According to Hutchinson, he then left to seek the.Baers.All of the witnesses agreed that the committee returned to work afterHutchinson told them to do so.Hutchinson testified that he was not asked andnever refused to discuss the Baer discharge with the committee or any member of it.This conflicts with the testimony of the members of the committee, and in effect withthe facts admitted by WalshWalsh admitted that the committee was attemptingto take up the Baer discharge with him and that he told them to take it up with.Hutchinson, who knew the facts.Yet when Hutchinson appeared on the scenewhile the committee was discussing the matter with Walsh, who was Hutchinson's,superior,Walsh made no comment when Hutchinson ordered the committee to return,committee the same thing. In view of Respondent's admitted desire to have its com-mittee of the employees take up grievances with Respondent, Walsh's actions upon this,occasion are difficult to understand.A preponderance of the credible evidence in the entire record convinces me and Ifind that Bryant and Taylor asked Hutchinson to discuss the grievance with the: com-mittee, and that Hutchinson refused to do so and ordered them to return to work.Walsh admitted that the committee was attempting to take up the Baer grievancewith him and that he advised them to take it up with Hutchinson. In the light of 384DECISIONSOF NATIONALLABOR RELATIONS BOARDthese undisputed facts, it seems incredible that the committee would not have takenup the Baer discharge with Hutchinson.Hutchinson's version of the conversationconflictswith the established facts, as admitted by other witnesses of Respondent.The committee returned to work and advised the other peelers what had happened.Thereupon a discussion ensued among the peelers to the effect that ifRespondentwas going to discharge the members of the Union one by oneand refuseto meet withthe committee it had appointed to discuss such matters, it would be betterto go outon strike to protect theirposition.Accordingly, the peelers agreed among them-selves that they wouldengagein a strike.In order to prevent spoilage and waste ofthe fruit, Bryant notified Elliott, the foreman of the peelers, that theywere goingto strike in 10 minutes.This was done so that Elliott could stop the fruit belt andthus prevent fruit from spilling on the floor after the peelers left their work.There-after Bryant went to the sectionizing department and informed King, one of the lead-ers of the Union, that the peelers were going to strike because Respondent refusedto meet and discuss the grievance with the committee, and that those sectionizers whowished to join the strike should do so when Bryant returned to the entrance of the sec-tionizingdepartment and gave them the signal.Bryant returned to the peeling de-partment.He waited 12 minutes and Elliott had not shut off the fruit belt, soBryant gavehim anadditional 10 minutes.In the meantime, Tew had learned of theimpendingstrike and advised Hutchinson of it whenhe came intothe sectionizingdepartment.Hutchinson advised her to tell the various sectionizers that they couldremain at work if they wanted to, that there was plenty of work, and that they didnot have to go out on strike with the others.At the end of the second 10-minuteperiod of notice Bryant went to the entranceway of the sectionizing department andwaved to the sectionizers to come out with the peelers on strike.At about the sametime several peelers were dispatched to the other departments of the plant, the ware-house, the canning department, and the teedmill, to advise the employees in those de-partmentsof the strike.After the signal was given, a number of the sectionizersstarted to leave their work and department to join the strike.The strike began about8:25 or 8.30 a. m., according to all of the witnesses including those called by Re-spondent.As the sectionizers left their department, they climbed over some stepsnecessary to traverse in order to get outsideHutchinson stationed himself at thesesteps.As each sectionizer approached him, he told her to go back to work or shewould be fired.A number of the witnesses called by the General Counsel stated thatHutchinson in effect told each sectionizer to return to work or she would be dis-charged.Hutchinson admitted that he stationed himself at the place indicated,but said that he told each employee that she did not have to join the strike,that itwas notnecessary to leave the plant, and that she should return to work.He deniedthreatening any of them with discharge if they did not return to work and went outon strike.He admitted that a number of them turned back and returned to workafter he made his statement to them as they were about to leave. In fact, he testifiedthat if he had not been there a great many more of them would have joined thestrike.Tew said that she did not hear what Hutchinson said to the employees as theyapproached the steps on their way out.There were approximately 121 sectionizers employed in the department and therecord reveals that 38 of them left the department and went out on strike.As theemployees left their various places of work they gathered in the alley adjacent to thepeelingdepartment.Some engagedin securingtheir clothes and personalposses-sions, others their lunches and all were congregating in the alley from various partsof theplant.While they were assembling and gathering there, Caruso, Walsh, andHutchinson engaged in conversations with some of them. It is undisputed in the rec-ord that all of them left the premises of Respondent within about 15 or 20 minutes ofthe beginning of the strike.They marched out of the gate at approximately 8:45a.m.Caruso was told about the strike, and according to his own testimony, wasworried about whether there would be enough employees left in the warehouse de-partmentto prevent spoilage of the fruit.He proceeded to that department anddiscovered that only a few of those employees werejoiningthe strike.He then wentinto the alley and engaged in a discussion with King and Ruth Taylor. Some ofRespondent's witnesses said that Hutchinson told the employees either to check outor get off the premises,apparently in reference to the testimony concerning his threatto discharge the sectionizers if they participated in the strike, but Hutchinson him-self refuted that when he testified that practically all of the employees checked outbefore they left their departments.There was some discussion between Mrs. Taylorand Caruso about her work card. In addition to the timecards which the employeeschecked out and which established the time worked, because they were on piecework they also had work cards which showed the number of pieces of fruit they hadcompleted.Mrs. Taylor, because the employees normally turned in their work SOUTHERN FRUIT DISTRIBUTORS, INC.385cards in the afternoon,refused to turn in her work card at that time.Caruso told herthat she would either have to turn in her work card or get off the premises.Carusomade no statement to that effect to either Bryant or Taylor, who Respondentknew were the leaders of the employees.Caruso apparently had no discussion withBryant or Taylor while the employees were assembled in the alley. In the courseof his discussion with Mrs. Taylor,he finally informed her that if the employees didnot get out he would have to call the sheriff.This statement was not heard by eitherBryant, Taylor, or any of the peelers, who were the leaders of the strike.Caruso,who impressed me as by far the most frank and candid witness called byRespondent, testified that when he learned about the strike he originally intended tomeet with the committee about the grievance and let the rest of the employees work,but that after he had returned from the warehouse to the plant, Sal Caruso, superin-tendent of the warehouse,came to him and advised him that the employees in thewarehouse were getting restless and that if some action was not taken quickly, Re-spondent might lose them and they might join the other strikers.Caruso franklyadmitted that he then decided he had better get the striking employees out immedi-ately before he lost the rest of the employees. It was at that point that he had the dis-cussion with Mrs. Taylor about geting out or calling the sheriff.Apparently at aboutthis time Bryant received a phone call in the plant cafeteria,and shortly thereafterall of the striking employees marched out of the plant and off the premises.Bryanttestified that he looked at his watch when the strike began, that it was then 8:25 a. in.,and that he again checked it when they marched through the gate and it was then8:45 a. in.Substantially all of the other witnesses,including those called byRespondent,corroborated this fact.Hutchinson testified that at no time beforethe employees walked out was Respondent given an opportunity to discuss theirgrievance with them,which is of course directly refuted not only by the testimonyof the members of the committee appointed by Hutchinson but also by Walsh,Respondent's vice president and Hutchinson's superior.Hutchinson admitted thatthe last employee to leave the plant on strike was Kenneth Hastings,a checker inthe peeling department,who left about 8:50 a. in.Hastings testified that he con-tinued working for a few minutes on the belt after the peelers had left the departmentchecking the fruit peeled by them and that he was the last striker to leave thepremises and go out the gate.He testified that it took him only 15 minutes to cleanup the work after the peelers had left the department.On the afternoon of February 4, a committee of five of the striking employees re-turned to the plant Jo discuss the disputewithRespondent.The members of thiscommittee were Bryant,Taylor, Langston,King, and Lanier.They met with Re-spondent around 2 p. in. Present for Respondent were Caruso,Walsh, Hutchinson,counsel for Respondent,and 1 or 2 other officials.No discussion of grievances tookplace at this meeting,which only lasted for about 15 minutes.Bryant acted asspokesman for the employees.When the committee observed that Respondent'sattorney was present representing it and taking notes, they were unwilling to proceedwith the meeting without having a representative of their own,and asked Caruso ifthey could have such a representative.They were advised by Respondent that theycould and asked whom they wanted.When Bryant told Respondent's officials thatthey wanted Frank E'Dalgo, an organizer of the Union, Respondent's officials in-formed the committee that they could not have E'Dalgo as their representative be-cause Respondent had refused to recognize the Union and had filed a protest concern-ing the election,and felt that to permit E'Dalgo to represent the employees at sucha meeting would amount to recognition of the Union. It was undisputed by all ofthe witnesses that there was no discussion at this meeting concerning the cause ofthe strike,the Baer discharge,or any other matter except the issue of a representativefor the employees.When the committee was advised that they could not haveE'Dalgo as their representative the meeting ended and the employees left the office.No arrangement was made for a future meeting.Shortly afterthe employees leftthe plant, Arvin Teston, Respondent's guard at the gate, advised Caruso that he over-heard Bryant make a statement to the other four members of the committee as theywalked out of the gate.Teston said that he told Caruso that he heard Bryant say tothe others that they were going to get their jobs back and that when they came outagain they would bring out the rest of the employees until the plant was shut down.Caruso testified that shortly after the meeting with the committee, Teston came tohim and told him that he had heard Bryant say, in a conversation with the othersas they walked out the gate, that when they got their jobs back they were goine totake all the rest of the employees out on strike with them the next time. Bryant de-nied that he made any such statement or that any such conversation took place whenthe committee was leaving the plant or at any other time.He was corroborated as to 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis by Langston, Lanier, and King, all members of the committee who were with himat the time.After the meeting of the committee with Respondent's officials, the striking em-ployees had a meeting at the local union hall.E'Dalgo advised them to return towork and to do so unconditionallyThe employees authorized Taylor to act forthem and to make a telephone call to Respondent submitting such offer. Taylorcalled Caruso that same afternoon and offered on behalf of all the strikers to returnto work unconditionally.Bryant corroborated this and said that the call was madein his presence.Caruso admitted that he received a telephone call from Taylor theafternoon of the strike.Caruso said that he could not recall whether Taylor askedif the strikers could come back to work at that time.He admitted that Taylor at sometime called and asked him if the strikers could return to work and that it might havebeen on that occasion but that he was not sure. Caruso said that he told Taylor thathe would let him know and that he did this because he did not want to talk much tothe employees without consulting his attorney.Caruso also testified that he talked toTaylor only once on the phone.Caruso described the sequence of events after thestrike as the meeting on the afternoon of the strike, then the call from Taylor, andthe next morning the second meeting with the committeeIt is apparent from histestimony, as well as that of Taylor and Bryant, that the oral offer to return uncon-ditionallywas made on the afternoon of February 4. Caruso also admitted thatTaylor advised him that he was calling on behalf of all the employees who went outon strike.The next morning, February 5, the committee of the strikers returned to the plantto see Respondent's officials.They were advised that a meeting would be held at11 a. in.The committee was composed of the same five employees, except Clark hadreplaced Langston.At 11 a. in. the committee met with Respondent's officials, whowere substantially the same as those at the meeting of the day before, includingCaruso,Walsh, Hutchinson, and counsel for Respondent.At this meeting, Tayloracted as principal spokesman for the employees.He immediately advised the offi-cials of the company that the strikers wished to return to work unconditionally andwere ready to forget whatever grievances or disputes they had.All of the witnessesagreed that this meeting lasted about ll/_, hours.The employees were not given anyreply to their request to return to work unconditionally, but were advised that theofficials of Respondent wished to meet with its board of directors and would let themknow later.There was considerable discussion at this meeting with the committeeabout the employees' grievances, which discussion was initiated by RespondentCounsel for Respondent contended to the committee that the employees were strik-ing to secure a contract, but each of them denied the strike was for any such purpose.Apparently, in view of the fact that the employees were then willing to return to workunconditionally, Respondent wanted to know why they had gone out on strike inthe first place.Taylor replied that they had gone out on strike in order to securebetter conditions and treatment than they had been receiving since the election.Tay-lor testified that Hutchinson asked them why they had not discussed the grievancewith him before striking, and that Taylor replied to Hutchinson that he had refusedtomeet with them and that they could not force anyone to do anything when hewould not hear them.Taylor said that he told Hutchinson that he knew that theyhad tried to meet with him there in the alley but that he had ignored the committeeand in effect violated his own proposal that the committee selected by him meetwith Respondent when the employees had a grievance. This testimony was not de-nied by Hutchinson or any of Respondent's officials in substance, Caruso corrobo-rated the testimony of the witnesses for the General Counsel about this meeting. Themeeting lasted until about 12.30 p in.Thereafter the officials of Respondent held aluncheon meeting to decide Respondent's answer to the employees' request to returnto work unconditionally.On the same day, some time either before or after themeeting of the committee with Respondent's officials, the committee sent Respondenta telegram on behalf of all of the striking employees advising Respondent that theywished to return to work unconditionally.This telegram was received by Carusoand admitted in evidence as an exhibit.At the luncheon meeting of Respondent's officials, they decided that the strikingemployees could not return to work and should be refused reinstatement to theirjobs, because, upon advice of counsel for Respondent, the employees had engagedin a series of illegal sitdown strikes and work stoppages, and because of the state-ment Bryant allegedly made the day before to the rest of the striking committee asthey walked out of the gate, to the effect that they should return to work and gettheir jobs back and when they engaged in another strike they should try to get allof the employees to join it and shut down the plant.Counsel for Respondent andsome of Respondent's witnesses contended that the employees had engaged in a SOUTHERN FRUIT DISTRIBUTORS, INC.387protracted series of work stoppages, but the record reveals, and it was stipulated bythe parties, that the only work stoppages involved in this case were those at the timeof the Hubler and Grantham incidents and the strike of February 4.Respondent,instead of communicating to the employees its decision not to permit them to re-turn to work, advised the gate guard to tell them whenever they came to the plantthat they could not return to work.The phraseology used apparently was not thatthey were fired but that they could not return to work.Caruso said that this decisionwas reached because of the previous work stoppages, the fact that the grievances werenot authentic, the illegal strike, and Bryant's statement reported to Caruso by theguard.Caruso stated that counsel for Respondent had advised him that the workstoppages were illegal and constituted sitdown strikesBecause Respondent hadadvised the committee that it would let them know the answer to their request around2 or 3 p. m , the committee returned to the plant then expecting to meet with Re-spondent, but they were informed by the guard that the strikers had been ruled outand could not return to work.Thereafter when various employees made individualapplications for work to Respondent in each case they were advised that they couldnot return to work because they had engaged in the strike.Teston, the gate guard,testified that he was instructed by Respondent's officials to advise the employees thatthey could no longer return to work and not to let anyone in who had gone out onstrike on February 4Walsh confirmed the fact that counsel for Respondent ad-vised its officials at the luncheon meeting that they could fire the employees becausethey had engagedin an illegalstrike.Although it is undisputed in the record thatthe luncheon meeting of Respondent's officials took place on February 5, 2 daysthereafter on February 7, Caruso by letter replied to Taylor's telegram, offering onbehalf of all the strikers to return to work unconditionally, advising him that if hewould furnish Respondent witha listof all striking employees, Respondent wouldtake their request under consideration.The conflict between this letter and thedecisionreached on February 5 was not explained in the recordOn February 6, Grantham, who was absent the day of the strike, came to theplant for her paycheck.She was advised by Hutchinson that she could return towork because she had not participated in the strike, but refused to do so until theothers were given back their jobs.At Hutchinson's request, she signed a writtenstatement to that effect.On February 10, she asked Hutchinson to reemploy herand he refused to do so.On February 10, Mrs. Zimmerman, a former employee ofRespondent who had left her job on December 7, 1952, because of illness and anoperation, returned to the plant and sought employment.She was refused employ-ment because she had in the meantime been replaced.On February 4, no new em-ployees were hired by Respondent.On the morning of February 5, before thecommittee met for the second time with the officials of Respondent, Hutchinsonhired either 3, 4, or 5 new peelers.However, this hieing took place after the oraloffer by Taylor on behalf of all of the striking employees on the afternoon of Feb-ruary 4 to return to work unconditionally.On February 11, the striking employees'committee by letter replied to Respondent's letter of February 7, reiterating theiroffer to return to work unconditionally and furnishing to Respondent pursuant toits request a list of the names of the employees who went out on strike.None ofthe striking employees had been reinstated by Respondent at the time of thehearing.B The threat by Hutchinson to discharge the employees who engagedin union orconcerted activitiesAs previously noted, the only independentallegationof a violation of Section 8(a) (1) in the complaint was that on February 4, Hutchinson threatened to dis-charge employees if they engaged in union and concerted activities.This incidenthas been discussed in the foregoing chronology of events, and is the occasion whenthe sectionizers started to leave their depai tment on strike, and Hutchinson stationedhimself at the steps and spoke to each employee as she approached him. Six of thestriking employees testified that as the sectionizers approached Hutchinson he toldthem to return to their spindles, and if they did not and went out on strike, theywould be fired.These six were Bryant, Langston, Wise, King, Boatwright, and Mrs.Hastings.While their testimony varied somewhat as to the exact words used byHutchinson, in substance they all testified that he told each sectionizer to go backto work and that if she did not do so and left the plant on strike she was firedAllen,another striking sectionizer called by General Counsel, testified that Hutchinson toldthe sectionizers as they went over the stairs that if they wanted to work to go backto their spindles and if not to get off Respondent's property.Mrs. Taylor, who laterengaged in the discussion in the alley with Caruso aboutturning inher work card,334511-:ii-cot 109-2b 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid that she heard Hutchinson say to the sectionizers as they left to go back to workor to check out.From a preponderance of the testimony in the entire record, it isclear that such a statement was made by Caruso after the employees were gatheredin the alley.Hastings,the checker in the peeling department,who has previouslybeen identified as the last striking employee to leave the plant because he stayed be-hind to complete the fruit on the peeling belt, testified that as he finished his workafter the others had left, Hutchinson came up and spoke to him.Hastings toldHutchinson that he was going out to find out what it was all about.Hastings saidHutchinson replied that if Hastings wanted to stay there would be plenty of workbut that if he went out he was through.Zimmerman,an employee in the warehouse,testified that Sal Caruso, superintendent of the warehouse,spoke to him as he waswalking out on strike and asked him if he knew that if he did not come back hewould lose his job.Zimmerman replied that he did not know that it was like that,but if it was he would lose his job because he belonged to the Union.Carusotestified that while the employees were congregating in the alley he and some of thesupervisors told them either to go back to work or to check out.Hutchinson ad-mitted stationing himself at the head of the stairway over which the sectionizerscrossed to leave the department and speaking to each of them as they approached.He said he asked them if they knew why they were leaving and 95 percent of themsaid they did not.He further stated that he then told them that if they wanted towork to go back to their spindles, that there was pleny of work to be done.Hedenied telling them that if they did not do so they would be fired.He admittedthat a great many of them turned back and returned to their spindles,and that ifhe had not been there a great percentage of them would have gone out on strike.He also testified that practically every one of the strikers clocked out.He furtherstated that later in the alleyway he told a number of employees if they were notgoing to work to clock out and turn in their work cards. Inasmuch as most of theemployees,according to Hutchinson's own statement,had clocked out, it is difficultto understand the various statements made to them in the alley to clock out or returntowork.The testimony of Hastings and Zimmerman referred to above was notdenied.A preponderance of credible evidence in the entire record convinces mea,d I find that Hutchinson threatened the striking employees with discharge if theydid not return to work and refrain from striking,and that thereby Respondent inter-fered with,restrained,and coerced its employees in violation of the Act.C. The discriminatory refusal to reinstate the striking employeesAs previously found,all of the striking employees asked to return to work uncon-ditionally upon three separate occasions.On the afternoon of February 4, the dayof the strike,Taylor on behalf of all of the striking employees asked that they bepermitted to return to work unconditionally in a telephone conversation with Caruso.At the meeting of the committee with the officials of Respondent on the morning ofFebruary 5,Taylor again on behalf of all the striking employees unconditionallyoffered to return to work.Either before or after this meeting, but in any event onFebruary 5, Taylor on behalf of all of the striking employees by telegram advisedRespondent that they wished to return to their jobs unconditionally.There is nodispute in the record that on each of these occasions the employees advised Respond-ent that they were willing to return to work unconditionally and to abandon what-ever grievances they might have had.The record reveals that at the meeting ofRespondent's officials on February 5 immediately after the meeting with the com-mittee of the striking employees,Respondent decided not to reinstate any of thestriking employees and that from then on they were no longer employees of Re-spondent.The record further reveals that this decision was based upon the adviceof Respondent's counsel that the striking employees could be discharged becausethey had engaged in a series of illegal or sitdown strikes and because the statement,alleged to have been made by Bryant when the committee was leaving the plantafter its first meeting with Respondent on February 4, established that the strikingemployees did not in fact intend to return to work unconditionally and that theiroffer to return to work was not unconditional.Respondent has obviously proceeded on mistaken conclusions of law.There isnothing about the work stoppages in connection with the Hubler and Granthamgrievances or the strike of February 4 which in any way constituted illegal or sitdownstrikes.In each case the employees clearly engaged in concerted activity protectedby Section 7 of the Act. Counsel for Respondent at various times during the hearingcontended that the three work stoppages were not because of the grievances con-cerning the respective discharges or threats of discharge,but were caused,alterna-tively,by the employees' desire to compel Respondent to recognize the Union, to SOUTHERN FRUIT DISTRIBUTORS, INC.389compel Respondent to increase wages, or to compel Respondent to enter into a con-tract with the Union.There is no evidence in the record to support such contentionsand apparently they existed only as theories of counsel. In his brief, counsel forRespondent has abandoned them and now contends that the three work stoppageswere to compel Respondent to abandon its protest to the election.As with theother contentions, there is nothing in the record to support such a theory. In eachincidentthe facts reveal that the employees had, or at least thought theyhad, a real.grievance.In both the Hubler and Grantham incidents, the affected employee com-plained that she was either fired or threatened with discharge.The outcome of each.grievance demonstrates the invalidity of counsel's contention. In both cases, as soonas the grievance concerning the purported discharge of the individual was settled, the-dispute ended and everyone returned to work.Counsel's theory is contrary to allof the established facts.As to Respondent's contention that the work stoppages weresitdown strikes, such a conclusion is contrary to established law on the subject.'There is no evidence that the employees unlawfully seized Respondent's property,or upon demand refused to yield possession of such property.The facts in theHubler case have been found.All told that the work stoppage lasted about 15minutes, included only a small number of employees, and wassettledby mutualagreement between the parties.The Grantham stoppage lasted from 15 minutes to1 Y2 hours at the most, and as soon as Respondent agreed to meet with the com-mittee about the grievance, all of the employees except the committee returned towork.This matter was alsosettledby mutual agreement between the parties. Inneither case was there any illegal seizure of Respondent's property, nor demand orrefusal to return such property or premises to Respondent.By no stretch of anylegal theories with which I am familiar could either incident be construed as anillegal or sitdown strike.A careful analysis of the record reveals that Respondentequated any interference with its production with illegal concerted activity.Onseveral occasions Caruso testified that because the work stoppages and strike ofFebruary 4 interfered with Respondent's production, Respondent could not toleratethem.Caruso admitted that on February 4 when he learned of the strike he intendedto negotiate the grievance with the committee, but when he ascertained that a sub-stantial number of the employees had not joined the strike, and that further delaymight result in their joining it, he refused to negotiate and instead requested thestrikers to leave the plant immediately.His testimony reveals that he was most con-cerned about production, and that his belief that the strikers were engaged in anillegal activity both then and during the previous work stoppages was based upon theinterference to production.This is also demonstrated by his reaction to the reportof the statement alleged to have been made by Bryant.This statement indicated,at least to Caruso, that the employees might subsequently engage in a more suc-cessful strike which would close the plant and thus greatly and effectively interferewith production.He frankly testified that this was one of the principal reasonswhy he decided not to reinstate any of the strikers. It is of course self-evident thatwork stoppages, strikes, and in fact many forms of concerted activity necessarilyinterferewith production.Neverthless, such concerted activities are protected bySection 7 of the Act. If work stoppages and strikes were to be construed as illegalbecause they interfered with production, every strike and many forms of concertedactivitywould be illegal, because to some degree they necessarily interfere withproduction.To equate interference with production with illegality would in effectnullify the provisions of Section 7 of the Act and eliminate the guaranteed right ofemployees to engage in concerted activities.As with many of Respondent's othertheories, it is apparent that its position was a mistaken conclusion as to the law.With respect to the Hubler and Grantham work stoppages, even assuming, asisnot the case, that such work stoppages were illegal or sitdown strikes, Respondenthad waived and condoned any participation by the employees in those stoppages bysettling the disputes by mutual agreement beween the employees and Respondent.In both cases, the work stoppages occurred because of a grievance which the em.ployees had.After discussion of the grievance, a settlement satisfactory to bothsideswas reached, and in consideration thereof the employees returned to work.Respondent's officials, as well as the General Counsel's witnesses, testified that inboth cases the matter was settled to the satisfaction of everyone and the disputeterminated.Even if the work stoppages involved some conduct which might havepeen illegal or unprotected, to permit Respondent to repudiate settlement agree-ments entered into and arrived at between the parties and to take punitive actionbased upon concerted activities which were terminated as a result of an agreement1 SeeSouthern Oxygen Company, Inc.,107 NLRB 894, andN. L it. B v Southern StlkMills, Inc.,209 F. 2d 155 (C. A 6), and cases cited in both. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDreached with Respondent, would certainly be contrary to the purpose of the Actto eliminate industrial strife and encourage collective bargaining.The policy oftheAct is to encourage the settlement of labor disputes.To permit parties torepudiate such settlements at will and take action contrary to such settlementswould not only violate such policy, but would be contrary to the general principles ofcontract law.The undisputed and admitted fact that Respondent was willing toand did employ all those who did not participate in the strike of February 4,irrespective of their participation in the Hubler and Grantham work stoppages, alsoestablishes that Respondent had waived and condoned any such participation.As in the Hubler and Grantham work stoppages, the strike of February 4 did notconstitute an illegal sitdown strike or a seizure of Respondent's premises and arefusal to return them upon demand. It is undisputed in the record that the strikeoccurred because of the discharge of Baer and Respondent's refusal to discuss thisgrievance with t4 e employees' committee, even though such committee had beenappointed by Respondent for that purpose.When it is considered that Respondent's,employees were newly organized, were not familiar with union procedures andpractices generally and had no union representative or official in the plant becauseof Respondent's refusal to recognize the Union, that the strike occurred spontane-ously as the result of the discharge of one of the employees, and that employees fromvarious departments of Respondent's plant took part in the strike, the period of timeof 15 or 20 minutes from the commencement of the strike to the leaving of thepremises by the striking employees does not seem unreasonableThe strike began.around 8.25 a. m., and the employees in the various departments other than thepeeling department who were unaware of the dispute had to be notified that theemployees were going to engage in concerted activities because of the dispute.Asthe record shows, various peelers were dispatched by the leaders to the various de-partments of the plant in order to advise the employees that a strike was impendingThat the employees did not intend to seize Respondent's plant and unlawfully refuseto vacate it is demonstrated by their good faith in notifying the foreman of thepeeling department of the impending strike, and twice giving him a period of timewithin which to shut down the belt in order to prevent the spoilage of fruit.This.is certainly inconsistent with Respondent's theory of an illegal seizure and unlawfulrefusal to vacate the premises.As a matter of fact, no demand or request to vacatethe premises was ever made to any of the leaders of the employees or of the strike.The only evidence in this respect is that Caruso, in a conversation with Mrs. Tayloroverheard by Mrs. King, told her that if the employees did not get out he wouldhave to call the sheriffThis was 10 or 15 minutes after the strike began.Theemployees were busy collecting their personal belongings, their clothing, and theirlunches and were gathering in the alley adjacent to the peeling department fromvarious points in the plant.Caruso frankly admitted that the reason he made thisstatement to Mrs. Taylor was because he was concerned that additional employeesmight join the strikers if they did not immediately leave the premises, and therebyinterfere with production to a greater extent than was already the case. It is un-disputed in the record that this message was never conveyed to Bryant or Taylor,whom Respondent knew to be the leaders of the employees and of the strike.Within a few minutes after the employees gathered in the alleyway and Carusohad made his statement to Mrs. Taylor, all of them marched out of the gate together.The testimony of both the witnesses for Respondent and for the General Counselindicates that this was approximately 8:45 a. in.Under the circumstances, the em-ployees seem to have used reasonable dispatch in assembling and going out on strike.There is nothing in the record which would establish under existing principles oflaw that the concerted activity of February 4 constituted either an illegal or asitdown strike as contended by Respondent.`Respondent admitted that one of theprincipal reasons it refused to reinstate the employees was because they engaged inthe strike of February 4, which I find to be a concerted activity protected by Section7 of the Act.In addition to the work stoppages which have been found to be protected con-certed activities,Respondent's other reason for refusing to reinstate the strikingemployees upon their unconditional offer to return was because of the alleged state-ment by Bryant reported to Caruso by Teston, the guard at,the gate. Four of themembers of the committee who met with Respondent's officials on that occasion andleft the plant together, including Bryant, denied that any such statement was madeby Bryant or anyone elseThe only witness to the contiary was Teston.A pre-ponderance of the credible evidence in the entire record convinces me, and I find,2Southern Oxyqen Company, Inr,andN. L R B v. Southern Silk Mills, Inc., supra. 'SOUTHERN FRUIT DISTRIBUTORS, INC.391that Bryant or any other member of the committee did not make such a statement.However, even assumingarguendothat the statement was made, it would have no,effect upon Respondent's refusal to reinstate the employees, and again constitutesamistaken conclusion of law by RespondentRespondent's position apparentlyis that because of the statement allegedly made by Bryant the striking employeeswere not in good faith and in fact unconditionally offering to return to work.Of(course it is well established that economic strikers must offer to return to workunconditionally before an employer is required to reinstate them.The allegedstatement was to the effect that the employees when they returned to work mightsubsequentlyengagein another strike, which might be more successful and bejoined by more or all of the employees, and thereby shut down the plant and haltproductionEven if the statement had been made, it constitutes no more than anexpressionof the employees' right to engage in concerted activities.The uncondi-tional nature of the offer to return to work has reference to the abandonment by theemployees of any demands or grievances which they may have. It of course doesnot mean, and cannot be construed to mean, that they must abandon their rightsguaranteed by the Act.Respondent's position apparently is a theory that strikingemployees must waive their future right to engage in concerted activities as guaran-teed by the Act in order to be entitled to reinstatement.The mere statement of theproposition demonstrates its invalidity.The employees' right to engage in con-certed activity and to strike in the future if the occasion arose is a right guaranteedby the Act, which cannot constitute a condition which they must waive before theyare entitled to reinstatement.The record reveals that the employees advised Re-spondent that they were abandoning their grievances and disputes, were willingto forget 'the past, and wished to return to work unconditionally.Even if they hadexpressly stated to Respondent that they reserved the right to engage in concertedactivities as guaranteed by the Act, this clearly would not constitute a conditionbased upon which Respondent could refuse to reinstate them.Respondent's con-cern about interference to production by its employees' concerted activities is again'demonstrated in this situationBecause the employees might in the future engagein a more successful strike which would completely interfere with production, Re-spondent refused to reinstate them and in effect discharged them for that reason.Caruso again frankly admitted that this was the principal reason why he reachedthe decision that he would not then or ever reinstate the striking employees, andhad not done so to the time of the hearing. To conclude that Respondent couldrefuse to reinstate striking employees because they reserved the right in the futureto engage in concerted activities protected by Section 7 of the Act would subvertthe principles of the Act and render the guarantees therein meaningless.A pre-ponderance of the credible evidence in the entire record convinces me and I findthat Respondent refused to reinstate the striking employees because they had engagedin protected concerted activities, and because they might in the futureagain engagein such concerted activitiesThe complaint alleged that Respondent discriminatorily failed and refused to rein-state 84 employees named in Appendix A thereof.At the conclusion of the GeneralCounsel's case-in-chief, his unopposed motion to strike from the complaint the nameof Maude Braziel, the 11th name set forth on Appendix A, was granted.With respectto her and 5 other employees named in Appendix A, namely, Doris Adams, IrmaCantrell,Marvin W. Lewis, Eugene Stringer, and Lillian Weyand, thereisno sub-stantial evidence in the record that they were among the striking employees, andaccordingly no finding is made that Respondent discriminatorily refused to reinstatethem. In addition, the evidence in the record reveals that Lila Fomby and AnnieSeigler did not participate in the strike and Fomby voluntarily left Respondent's'employment to move to Tallahassee, Florida.Accordingly, no finding of discrimi-nationwith respect to them is made.With respect to the remaining 76 employees,whosenames areset forth in Appendix A attached hereto and made a part here-of, the record reveals that they participated in the strike on February 4 and wererefusedreinstatementby Respondent.Respondent's counsel contends in his briefthat only employees who testified are established in the record as having participatedin the strike and been refused reinstatement.This is contrary to the evidence in therecord.On February 11, in response to Respondent's letter of February 7 request-ing Taylor to furnish Respondent with a list of the striking employees, Taylor byletter supplied the names of the striking employees and on their behalf requestedreinstatement and offered to return to work unconditionally. It has previously beenfound that he also made such offers on behalf of all of the strikers on February 4 andagainon February 5. This letter was received in evidence and includes thereon allof the employees set forth in Appendix A. It is of course a well-established princi-ple of law that all 76 of the striking employees need not testify.Their testimony 392DECISIONSOF NATIONAL LABOR RELATIONS BOARDwould unduly lengthen the hearing and the record and at best be merely cumulativeof evidence already received.The letter of February 11 on behalf of the strikingemployees isprima facieevidence in the record of the employees who participatedin the strike.In addition thereto Respondent's own records as kept by Hutchinsonconfirm and corroboratewhichsectionizers and peelers participated in the strike andwere refused reinstatement.These records were produced by Hutchinson uponcross-examination and were received in evidence as exhibits.General Counsel'sExhibit No. 5 is the list of sectionizers prepared by Hutchinson and includes thereonthe names of all sectionizers who stayed in the plant on February 4, and all section-izerswho went out on strike on February 4. It lists by name 38 sectionizers ashaving "left"or gone out on strike on February 4, and includes all of the sectionizersset forth in Appendix A plus one who was not named in the complaint.On the sameexhibit,Respondent's superintendent listed the names of the peelers who went outon strike on February 4.There are 19 peelers named, which includes all of thepeelers set forth in Appendix A plus 1 who was not named in the complaint. Thisisan admission by Respondent that the 37 sectionizers and 18 peelers set forth inAppendix A participated in the strike on February 4. It is undisputed that they wererefused reinstatement.In addition to the 37 sectionizers and 18 peelers, making atotal of 55 striking employees,18 other employees who went out on strike and wererefused reinstatement were 7 from the feedmill,10 from the warehouse,and Ken-neth Hastings,all of whose names are also set forth in Appendix A.Hastings, whilenot on Hutchinson's list, testified,and it is undisputed as well as admitted,that heparticipated in the strike.General Counsel'sExhibit No. 4, another list kept byHutchinson concerning the strike,named all of the sectionizers who were absenton the day of the strike for various reasons and hence were not discharged by Re-spondent.However, three of them, according to the exhibit and Hutchinson's testi-mony, chose to join the strike the day after and were also admittedly refused rein-statement by Respondent because they did so.They are named thereon as Jo Utley,Lillian Dye,and HelenMackey.These 3 bring the total of striking employees re-fused reinstatement to the 76 listed in Appendix A.Hutchinson was not in chargeof the feedmill or warehouse,and accordingly did not maintain lists of the strikingemployees working in those departments.His records reveal,however,without nam-ing them, that 5 employees from the feedmill and 9 employees from the warehousetook part in the strike.The evidence adduced by the General Counsel reveals that7 employees from the feedmill and 10 from the warehouse took part in the strike, 3more than admitted by Hutchinson's records.The seven participating employeesfrom the feedmill listed in Appendix A are Anderson,Brooks, Henderson,James,J.L. Johnson,Parker, and Raniey.The 10 participating employees from the ware-house listed in Appendix A are Bullard,Ford,Hunter, Keaton,Maynard, McNeil,Harvey Stringer,Theron Stringer,Washington,and Wilbur Zimmerman.With re-spect to the above-named feedmill and warehouse employees, the General Counselmet the burden of proof by producing affirmative evidence,a written list supplied to-Respondent during the course of the strike,that these employees were participants inthe strike.Having done so, if Respondent contended that these employees were notparticipants in the strike the burden of going forward shifted to Respondent after theGeneral Counsel adduced written proof that they were participants in the strike.Respondent, in possession of the plant records and knowing who remained at theplant and did not join the strike,could readily have disproven that any of theseemployees had actually participated in the strike and been refused reinstatement, asitdid in the cases of Annie Seigler and Lila Fomby.Having failed to do so, theproof stands undisputed in the record that the 7 feedmill employees and 10 ware-house employees were participants in the strike and as such were refused reinstate-ment.As to the 58 sectionizers and peelers,the General Counsel's proof was cor-roborated by Respondent's own records produced by Hutchinson.No finding of dis-crimination with respect to the additional sectionizer and peeler who participated inthe strike according to Respondent's record is made because they were not named inthe complaint.A preponderance of the credible evidence in the entire record convinces me and Ifind that Respondent failed and refused to reinstate the 76 striking employees namedin Appendix A because of their concerted activities,including the strike of February4, and because Respondent believed that they intended in the future to engage in con-certed activity,thereby discriminating against them in regard to their hire and tenureof employment, discouraging membership in the Union,and interfering with, re-straining,and coercing its employees in violationof the Act.The strike was, at least in its inception,an economic strike. It is well-establishedthat economic strikers who unconditionally offer to return to work are not entitledto reinstatement if their positions have been filled by permanent replacement.Re- SOUTHERN FRUIT DISTRIBUTORS, INC.393spondent contended that a few of the positions had been filled because some peelerswere hired on the morning of February 5.The only evidence in this respect is that atone point in his testimony Hutchinson said that he had hired 3 or 4 peelers on themorning of February 5, before the strikers'committee met for the second time withRespondent's officials.Subsequently he changed this figure to five peelers.Thereisno other proof in the record concerning replacements by Respondent and it is un-disputed that no replacements were hired on February 4.Having previously found,based upon the testimony of Taylor and Bryant in substance corroborated by Caruso,that the striking employees unconditionally offered to return to work on the afternoonof February 4, the replacements on February 5 are immaterial and cannot bar anyof the employees from reinstatement.Of course,even if the first unconditional offerto return to work had been made on February 5, only 3, 4, or 5 peelers, as the casemay be, would have been barred from reinstatement by having been replaced.D. The discriminatory refusal to reinstate GranthamAs previously found, Grantham was absent from the plant on February 4 whenthe strike occurred.She returned to the plant on February 6 to pick up her check, atwhich time Hutchinson informed her that she could return to work. She advisedHutchinson that because she was a member of the Union, and would have partici-pated in the strike if she had been there, she felt that she should receive no differenttreatment than the others, and told Hutchinson that she would not return to work untilRespondent took back the striking employees.At that time the striking employeeshad offered to return to work unconditionally, and on February 5 had been informedby Respondent that it would not reinstate any of themAt Hutchinson's request,Grantham signed a written statement indicating why she would not return to work,which is a part of General Counsel's Exhibit No. 4 received in evidence. It readsas follows: "Out until other girls are given their jobs back.Claudia Grantham."When Grantham refused to return to work unless and until Respondent took backthe other striking employees, she in effect became an unfair labor practice striker.According to Hutchinson, Grantham did not refuse the job on Friday when she camein to get her check, but instead returned on Monday and at that time signed the state-ment at his request after advising him that she would not return to work untilRespondent reinstated the other striking employees.Whichever day it occurred, it isundisputed that Grantham's reason for not returning to work was Respondent'srefusal to reinstate the striking employees.Grantham was employed as an inspec-tor in the sectionizing department, and according to Hutchinson on Monday, February9, he needed an inspector in the department and offered to reinstate or to retainGrantham.Grantham's testimony was to the effect that she refused to return towork on Friday, and that she signed the statement at that time. In any event some-time the next week, on or about February 10, Grantham learned from some fellowemployees that Hutchinson needed an inspector.Apparently having changed hermind about not returning to work, she contacted Hutchinson and asked him if shecould return to work.He told her that he had two good inspectors but that shecould come in the following day at 8 a. in.The next morning at 6 a. in., Hutchinsoncalled her and told her not to bother to come in.Later the same day Granthamcalled Hutchinson back and asked him if he meant that she should not come in justthat day or at all and he told her that he had talked to the officials of the Companyand had been told not to take her back permanently.It is undisputed in the recordthat Grantham unconditionally offered to return to work when she contacted Hutch-inson the second time, or the time following the signing of the statement.The recordreveals that Respondent did have two inspectors employed at the time Granthamasked to return to work unconditionally,and that it had mainained only two in-spectors for a considerable period of time preceding the strike.According to Hutch-inson, when Grantham offered to return to work unconditionally he told her to comein the next day and he would let her know if he could use her.He testified thatin the meantime he had hired another inspector and did not need one.He also saidthat he told Respondent'sofficials that he did not need Grantham,and that sinceshe had joined the others who were out on strike it was Respondent's decision not tohire her.He corroborated her testimony that he called her early the next morningbefore 8 a.m., and told her not to come in, and that she contacted him later the sameday and that he then advised her that he had meant that she was out permanentlyand not just that day.While, as indicated above, there is some evidence in the recordbased upon Hutchinson's admission that Respondent refused to reinstate Granthambecause she had joined the strike,there is also evidence in the record that Grantham'sposition had been filled.However, inasmuch as she was an unfair labor practicestriker,it is unnecessary to resolve the foregoing conflict. It is well establishedthat an unfair labor practice striker is entitled to reinstatement upon his uncondi- 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDtional offer to return to work, whether or not his or her position has been filled.Accordingly I find that Respondent refused to reinstate or employ Grantham on orabout February 10, 1953, because of her union membership and concerted activities,thereby discriminating against her in regard to her hire and tenure of employment,discouraging membership in the Union,and interfering with, restraining,and coercingits employees in violation of the Act.E. The alleged discriminatory discharge of Frances ZimmermanThe complaint also alleged that Mrs. Zimmerman,who had been employed byRespondent in its warehouse department with her husband,was discharged in orderto discourage membership and activities in the Union,and because her husband wasa steward in the Union and engaged in the strike of February 4.The record revealsthatMrs. Zimmerman last worked for Respondent on December 7, 1952, when sheleft her employment because of an illness and operation which confined her to ahospital for a considerable period of time.She returned to the plant on February11.According to her testimony she was under the impression that she had re-mained an employee of Respondent during the interval she was absent because ofillness.However,in attempting to borrow some money from a loan company, shebad been informed by that company that Respondent had advised it that Mrs. Zim-merman was no longer in the employ of Respondent.Mrs. Zimmerman went to theplant on February 11 and spoke to Mr Nivens, who was not a supervisor or man-aging official of Respondent.He was employed in the office.According to Mrs.Zimmerman,he informed her that she no longer had a job with Respondent be-cause of her husband's union activity,and that her job had been filled by anotheremployee hired in the meantime.It is undisputed in the record that Mrs. Zimmer-inan's place was taken by another employee who had been hired during her extendedabsence and that she had no right to reinstatement.It is also undisputed that Nivenswas only an office employee and a general worker and was possessed of no supervisoryauthority.On cross-examination,Mrs. Zimmerman's testimony changed somewhatand a careful analysis of it leads me to conclude that she was advised that the reasonRespondent would not reinstate her was because her job had been filled.It was un-disputed in the record that she had not contacted Respondent during the long periodof time she was out sick.Whatever Nivens may have said to her, it is undisputedthat he did not have supervisory authority and was not authorized to make suchdecisions concerningMrs. Zimmerman.Iam satisfied that the General Counselhas failed to sustain the burden of proof with respect to this allegation of the com-plaint, and accordingly find that Respondent did not refuse to hire or did not dis-charge Mrs.Zimmerman in order to discourage membership in the Union or becauseof her husband's activities therein.IV.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act.It has been found that Respondentdiscriminatorily refused to reinstate Grantham and the 76 striking employees namedin Appendix A. I shall therefore recommend that Respondent offer Grantham andthe 76 employees named in Appendix A immediate and full reinstatement to his orher former or substantially equivalent position without prejudice to his seniority orother rights and privileges,and make each of them whole for any loss of earningsthey may have suffered by reason of the discrimination against them, by payment toeach of them of a sum of money equal to that which he or she normally would haveearned as wages from February 4, 1953, in the case of the 76 employees named inAppendix A, and from February 10, 1953, in the case of Grantham,to the date ofthe offer of reinstatement,less his or her net earnings during such period.'Theback pay shall be computed in the manner established by the Board and Respondentupon request shall make available to the Board payroll and other records to facil-itate the checking of the amount due.'The character and scope of the unfair labor practices engaged in indicate an in-tent to defeat self-organization of the employees.I shall therefore recommendthat Respondent cease and desist from in any manner interfering with, restraining,or coercing its employees in the exercise of rights guaranteed by the Act.'3 CrossettLumber Company,8 NLRB 4404F.W Woolworth Company,90 NLRB 2895May Department'Storesv. N L. R.B., 326U. S. 376. SOUTHERN FRUIT DISTRIBUTORS, INC.395On the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The activities of Respondent set forth in section III, above, occurring in con-nection with its operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic and commerce among the several States, and tend tto lead 'to labor disputes burdening and obstructing commerce and the free flow ofcommerce2.American Federation of Labor is a labor organization within the meaning ofSection 2 (5) of the Act.3.By discriminating in regard to the hire and tenure of Grantham and the em-ployees listed in Appendix A, thereby discouraging membership in the Union, Re-spondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (a) (3) of the Act.4.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.6.Respondent has not engaged in the unfair labor practice, as alleged in the com-plaint, of discharging Zimmerman because of her or her husband's union or con-certed activities.[Recommendations omitted from publication 7Allen, Dora BelleAmerson, AlmaBarrett, TimBoatwright, AlineCanine, JoyChristian, GladysCox, RubyCrews, Betty J.Davis,MamieDavis,MonetteDavenport, ChristineDreysse, GertrudeEldridge,MavisHamby, Anna MaeHastings,MargaretHays, Lora BellHubler, JuneHunt, ,RuthKing, MargueriteBennett,James H.Boroughs, JohnBoroughs,WoodsieBragg, GeorgeBryant,William J.Cagle,Billie JoeCagle, ShelbyClark, CharlesClark, TheodoreAppendix ASECTIONIZERSKuhn, BirdieLanier, LillianMiller, Alma DorisNicholson, MaryPoole, MargaretPope, Emma IrenePowell, DorothyRobinson, WilhelminaSims, FannieStanford, MaryTalbert, LillianTanner, LelaTaylor, RuthTurpin, AgnesTyler, LillieWilkerson, Anna LeeWilliams, JannieWise, JeanettePEELERSCox, JuniorCox, WillieDavis, DwainDye, Ned, Jr.Jones, VerbonLangston,RaymondSmith, LesterSmith, W. H.Taylor, J. C.SECTIONIZERSWHO JOINED THE STRIKEDye, LillianUtley, JosephineMackey, Helen :396DECISIONS OF NATIONAL LABOR RELATIONS BOARDBullard,WilliamFord, RobertHunter, Ralph H.Keaton, JoelMcNeil, ErnestAnderson, CharlesBrooks, Curtis LeeHenderson, AlvinJames, EddieHastings,Kenneth WWAREHOUSEFEEDMILLMaynard, F. C.Stringer, HarveyStringer,TheronWashington, R. C.Zimmerman,WilburJohnson, Jimmie LeeParker, FredRaniey, CharlesSECTIONIZING OTHERSAppendix BNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a trial examiner of the National Labor Re-lations Board, and in order to effectuate the policies of the National Labor RelationsAct, we hereby notify our employees that:WE WILL NOT discourage membership in American Federation of Labor, orany other labor organization of our employees, by discharging or refusing toreinstate any of our employees or by discriminating in any other manner inregard to their hire and tenure of employment or any term or condition- of em-ployment.WE WILL NOT threaten our employees with discharge for engaging in con-certed or union activities, or in any other manner interfere with, restrain, or,coerce our employees in the exercise of their right to self-organization, to formlabor organizations, to join or assist American Federation of Labor or any otherlabor organization, to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, as a>othorizedin Section 8 (a) (3) of the Act.WE WILL offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudice toany seniority or other rights and privileges previously enjoyed, and make themwhole for any loss of pay suffered as a result of the discrimination.Allen, Dora BelleAmerson, AlmaBarrett, TimBoatwright, AlineCanine, JoyChristian, GladysCox, RubyCrews, Betty J.Davis, MamieDavis, MonetteDavenport, ChristineDreysse, GertrudeDye, LillianEldridge, MavisHamby, Anna MaeHastings, MargaretHays, Lora BellHubler, JuneHunt, RuthKing, MargueriteKuhn, BirdieLanier, LillianMackey, HelenMiller, Alma DorisNicholson, MaryPoole, MargaretPope, Emma IrenePowell, DorothyRobinson, WilhelminaSims, FannieStanford, MaryTalbert, LillianTanner, LelaTaylor, RuthTurpin, AgnesTyler, LillieUtley, JosephineWilkerson, Anna LeeWilliams, JannieWise, JeanetteBennett, James H.Boroughs, JohnBoroughs, WoodsieBragg, GeorgeBryant, William J.Cagle, Billie Joe GOLDEN VALLEY ELECTRIC ASSOCIATION, INC.397Cagle, ShelbyMcNeil,ErnestClark, CharlesMaynard, F. C.Clark, TheodoreStringer,HarveyCox, JuniorStringer,TheronCox, WillieWashington, R. C.Davis, DwainZimmerman,WilburDye, Ned,Jr.Anderson,CharlesJones,VerbonBrooks, Curtis LeeLangston,RaymondHenderson, AlvinSmith,LesterJames, EddieSmith,W. H.Johnson,Jimmie LeeTaylor,J.C.Parker, FredBullard, WilliamRaniey,CharlesFord,RobertHastings,Kenneth W.Hunter, Ralph H.Grantham,ClaudiaKeaton, JoelAll our employees are free to become or remain or refrain from becoming or re-maining members in good standing of the above-named Union or any other labororganization,except to the extent that such right may be affected by an agreementin conformity with Section 8 (a) (3) of the Act.SOUTHERN FRUIT DISTRIBUTORS, INC.,Employer.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered,defaced, or covered by any other material.GOLDEN VALLEY ELECTRIC ASSOCIATION, INC.andHARRY F.ALEXAN-DERandWALTER WANDSCHNEIDER.CasesNos. 19-CA--893 and19-CA-893-1.July 26,1954Decision and OrderOn February 4, 1954, Trial Examiner David F. Doyle issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.Thereafter, the Respondent filedexceptionsto the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthese cases,and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following modifications :1.We agree with the Trial Examiner that the Respondent's execu-tion of the contract with the Union granting preference in employ-ment to union members, and its practice thereunder of requiring clear-ance from the Union's discriminatorily operated hiring hall, were un-lawful.However, we do not adopt his recommendation that the entirecontract be set aside.As there was no violation of Section 8 (a) (2)109 NLRB No. 62.